Citation Nr: 1243099	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-03 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed due to herbicide exposure.

2.  Entitlement to service connection for hypertension, as secondary to diabetes mellitus. 

3.  Entitlement to service connection for a disability of the legs to include an abnormal growth of the legs and torso and peripheral vascular disease of the legs, claimed due to herbicide exposure or service connected disability.

4.  Entitlement to service connection for peripheral neuropathy, claimed due to herbicide exposure and/or diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) performed active service from November 1966 to December 1978.  He earned the Purple Heart Medal and the Combat Action Ribbon, among others, for service in Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2009, and again in October 2011, the Board remanded the claim for additional development.  


FINDINGS OF FACT

1. There is no competent medical evidence of record that the Veteran has diabetes mellitus or any disability secondary thereto. 

2.  The Veteran's hypertension is not shown to be related to service or to a service-connected disability.  

3.  A disability of the legs to include an abnormal growth of the legs and torso and peripheral vascular disease of the legs is not shown to be due to herbicide exposure or to a service connected disability.

4.  There is no competent medical evidence of record that the Veteran has peripheral neuropathy related to his military service or to a service connected disorder. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012). 

2.  The criteria for service connection for hypertension, to include as secondary to diabetes mellitus have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307. 3.3098, 3.310 (2012). 

3.  The criteria for service connection for a disability of the legs to include an abnormal growth of the legs and torso and peripheral vascular disease of the legs, claimed due to herbicide exposure or service connected disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2012). 

4.  The criteria for service connection for peripheral neuropathy, claimed due to herbicide exposure and/or diabetes mellitus have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2005, that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims for service connection and of his and VA's respective duties for obtaining evidence.  A second letter was sent to him in November 2009 that addressed secondary service connection.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  It is noted that the second letter regarding secondary service connection was sent after the initial rating decision.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of the above noted letter in November 2009, that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and/or information in his possession to the RO.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claims were readjudicated, and a supplemental statement of the case was issued thereafter.  Consequently, the Board finds that the duty to notify has been satisfied.    

With respect to the Dingess requirements, in November 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  Further, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Next, specific medical opinions pertinent to the issues on appeal were obtained.  The Board finds the examinations and opinions to be adequate for making a determination in this case.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

A disability which is proximately due to or the result of a service-connected disease or injury can be service connected.  See 38 C.F.R. § 3.310 (2012).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  

To establish a claim for secondary service connection, a Veteran must demonstrate that a current disability is the result of a service-connected disability.  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  They are: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 3.309.  The Board notes additionally that, as a result of amendments to 38 C.F.R. § 3.309(e), Type-II Diabetes Mellitus was added to the list of diseases for which presumptive service connection can be established, effective July 9, 2001.  See 66 Fed. Reg. 23166, 23169 (May 8, 2001).  Ischemic heart disease, Parkinson's disease, hairy cell leukemia, and other chronic B-cell leukemias are among the diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010) (amending 38 C.F.R. § 3.309(e)).  On October 29, 2010, the VA Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions, including the presumption available for ischemic heart disease, effective October 30, 2010. 

A presumption of service connection based on exposure to herbicides is not warranted, however, for any condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232 -59243 (1999). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishing entitlement to service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

First, based on the medical evidence of record, the Board finds that the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus, including as due to Agent Orange exposure.  38 C.F.R. § 3.102. 

The Board notes that the Veteran's private treatment records indicate that the Veteran reported a history of diabetes mellitus in October 2006 and November 2006; however, the Board notes that there is no confirmed diagnosis of diabetes in the file.  On VA examination in November 2011, it was noted that the Veteran did not meet the criteria for diabetes.  It was documented that his fasting plasma glucose was 80 and his A1C was 4.9.  The examiner noted that there is a history of diabetes indicated in 2006 but that this does not support a diagnosis of diabetes.  

Moreover, the Board finds that the Veteran has not reported continuity of symptomatology or any related symptoms during service.  While the Board acknowledges that the Veteran served in Vietnam, and thus it is presumed that he was exposed to Agent Orange during his military service, he cannot be entitled to presumptive service connection for diabetes mellitus in accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e), as there is no medical evidence of record confirming that the Veteran currently has diabetes mellitus.  See Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability). 

The Board also notes that, although the Veteran contends that he has diabetes mellitus as a result of his Agent Orange exposure during his military service, he has not provided any additional evidence confirming such a diagnosis.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not ... a one-way street.  If a Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  In this regard, the Board notes that the November 2011 VA examiner found no evidence of diabetes mellitus upon evaluation and blood tests were normal.  More significantly, the Veteran has not submitted any medical records which document his treatment for diabetes mellitus; his available medical records merely document notations of the Veteran's medical history as related by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the Veteran). 

In conclusion, although the Veteran asserts that he currently has diabetes mellitus related to service, he is not competent to provide an opinion requiring medical knowledge, such as a diagnosis.  The Board observes that objective medical evidence generally is required to address questions of diagnosis or medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As such, the negative evidence of record is of greater probative value than the Veteran's statements in support of his claim. 

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the evidence is against the Veteran's claim for service connection for diabetes mellitus.

Next, the fact that there has been no demonstration, by competent clinical evidence of record, that the Veteran has diabetes mellitus which is attributable to his military service, unfortunately also, in turn, means that he cannot link his claimed peripheral neuropathy, hypertension, or disability of the legs to his service - via his alleged diabetes mellitus.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Thus secondary service connection is not for consideration for hypertension or a disability of the legs based on a relationship with diabetes.  Further the record does not contain objective evidence demonstrating that the Veteran currently has peripheral neuropathy.  On VA examination in November 2011, the examiner found that the Veteran had radiculopathy due to his spine disorder, but no peripheral neuropathy.  

As to service connection based on exposure to Agent Orange, the record does not contain objective evidence demonstrating that the Veteran currently has peripheral neuropathy.  As noted above on VA examination in November 2011, the examiner found that the Veteran had radicuopathy due to his spine disorder, but no peripheral neuropathy.  Thus service connection based on herbicide exposure for peripheral neuropathy is not warranted.  

The Veteran is also claiming service connection for a disability of the legs based on herbicide exposure.  When he was examined by VA in November 2011, it was noted that he had no skin disorder of the legs, and he denied having any abnormal growths on his skin.  He stated that he had a growth on the bone of the right knee.  On examination, the right knee was noted to look normal.  It was stable and nontender, and motion was from 0 to 140 degrees.  X-rays showed arthritis and incidentally noticed was a proximal right posterior fibular diaphyseal exotosis.  The examiner remarked that the Veteran has an incidental finding of a benign growth on his right fibula near his knee.  The examiner stated that this is not caused by anything in service or anything specific and is not a disability.  It was noted that the mild arthritis is normal for the Veteran's age and actually less than might be expected for his age.  The examiner stated that the Veteran's peripheral vascular disease is due to smoking, long standing hypertension and hyperlipidemia.  The examiner stated that the claimed abnormal growths are not due to exposure to herbicides in Vietnam since it was an incidental X-ray finding with no specific cause and not a disability in any way.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the November 2012 VA examination report must be given great probative weight because the opinions were based on a review of the entire record and full examination, and are consistent with the Veteran's service and post-service treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  Further the findings stand uncontradicted in the record.  

As such, the evidence is against the Veteran's claims for service connection and, in turn, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Service connection for diabetes mellitus, claimed due to herbicide exposure is denied.

Service connection for hypertension, as secondary to diabetes mellitus is denied. 

Service connection for a disability of the legs to include an abnormal growth of the legs and torso and peripheral vascular disease of the legs, claimed due to herbicide exposure or service connected disability is denied.

Service connection for peripheral neuropathy, claimed due to herbicide exposure and/or diabetes mellitus is denied.  




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


